Citation Nr: 0305864	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  00-14 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for weight loss, fatigue, 
and elevated liver function test results.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1982 to 
August 1985 and from August 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 1999, 
a statement of the case was issued in April 2000, and a 
substantive appeal was received in July 2000.  The veteran 
testified at a personal hearing at the RO in September 2000.

This case was remanded to the RO in September 2001 for 
further evidentiary development.  It is now again before the 
Board.


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  Weight loss, fatigue, and elevated liver function test 
results are not shown to be related to the veteran's active 
service and are not shown to have resulted from an 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).

2.  Claimed disorders of weight loss, fatigue, and elevated 
liver function test results were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
weight loss, fatigue, and elevated liver function test 
results both directly and as a result of an undiagnosed 
illness.  The discussions in the rating decision, statement 
of the case, supplemental statements of the case, Board 
remand, as well as April and October 2001 letters have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the December 2002 supplemental statement of the 
case, the veteran was advised of the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
relevant VA examination reports and information regarding 
attempts to schedule further medical examinations.  As the 
veteran has been afforded VA examinations in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

Service personnel records indicate that the veteran was 
present in the Southwest Asia Theater of Operations from 
January 1991 to May 1991.

Review of the veteran's service medical records reveals no 
complaints, findings, or diagnoses pertaining to weight loss, 
fatigue, or elevated liver function test results.  

From the veteran's first term of service, the veteran's 
entrance examination in June 1982 and separation examination 
in June 1985 record no pertinent abnormalities.  Likewise, 
the veteran's entrance examination in August 1987, before his 
second period of service, notes no relevant findings.  All 
bodily systems were noted to be normal.  There is no record 
of a separation examination from the veteran's second period 
of service.

A July 1998 Persian Gulf War Registry examination noted 
decreased appetite, a 50-pound weight loss in eight years, 
and fatigue.  A diagnosis of increased liver function test 
secondary to ETOH (ethanol) was noted.

The veteran submitted a written statement from his girlfriend 
dated in January 1999 indicating that she had been with the 
veteran since June 1991 and had witnessed him lose 
approximately 80 pounds during that period.  She reported the 
veteran suffered frequent colds and was always tired.  She 
stated that the veteran's sex drive had diminished during the 
previous three years.

A January 1999 written statement from F.H. indicated that he 
had known the veteran since 1991.  When he met the veteran, 
the veteran was very stocky and healthy in appearance.  F.H. 
recalled that he began asking the veteran about his weight 
loss and appetite in 1994.  F.H. stated that since 1994, the 
veteran's weight loss and overall appearance had changed 
dramatically.

A January 1999 written statement from D.B. reflected that 
D.B. had known the veteran since approximately 1989 and that 
the veteran began to complain of feeling ill in or about 
1990.  As well, D.B. indicated that during that period, the 
veteran had lost weight.  According to D.B., the veteran was 
catching colds throughout the year and was experiencing 
constant stomach trouble.

A January 1999 written statement of A.J. reflected that the 
veteran had become very moody and depressed and that he 
seemed constantly fatigued, as though he were not sleeping 
restfully at night.

On February 1999 VA general medical examination, the veteran 
complained of frequent colds, weight loss, liver 
abnormalities, and fatigue.  The examiner noted that the 
veteran weighed 144 pounds, which was approximately 30 pounds 
lighter than his highest weight of record, 174 pounds some 15 
years prior.  According to the examiner, the veteran was tall 
with a very asthenic physique.  The examiner indicated that 
the physical examination was unremarkable except for an 
asthenic physique and a history of weight loss.  He diagnosed 
chronic fatigue as claimed by the veteran and noted that 
liver enzymes were found to be abnormal on the July 1998 
Persian Gulf War examination but that the etiology of this 
condition was unknown and that a test for hepatitis C was 
negative.  The examiner opined that the veteran's weight loss 
and fatigue were likely due to abnormal liver function tests.  
He indicated that further testing would assist in determining 
whether the veteran's condition was due to chronic hepatitis.

A February 1999 addendum to the foregoing examination report 
reflected that laboratory findings indicated abnormal liver 
enzymes.  A repeat test for hepatitis C was negative.  An HIV 
test was not performed; however, the veteran did not respond 
to several messages regarding the scheduling of an HIV test.  
The examiner opined that on the basis of the available 
information, it was impossible to assess the etiology of the 
veteran's abnormal liver enzymes.  Further study to include, 
possibly, a liver biopsy would be required in order to 
determine the etiology of the veteran's abnormal liver 
enzymes.  

On February 1999 VA chronic fatigue examination, the examiner 
found no clinical evidence of musculoskeletal of joint 
abnormalities or of undiagnosed illness manifested by those 
symptoms.

By July 1999 rating decision, the RO, in pertinent part, 
denied service connection for weight loss, fatigue, and 
elevated liver function test results both on a direct basis 
and as due to an undiagnosed illness.

In December 1999, the veteran reported myalgia, mild fever, 
cough, nausea, diarrhea, headaches, and some post nasal drip.  
Viral syndrome was diagnosed.

In January 2000 an acute upper respiratory infection was 
diagnosed.  A July 2000 chest X-ray examination was normal.

In September 2000, the veteran testified at a hearing at the 
RO.  He indicated that his maximum weight was 210 pounds and 
that he began to notice significant weight loss between 1992 
and 1995.  He indicated that he began to experience fatigue 
within one year of separation and that it caused him to miss 
work on occasion because he did not have the energy to go.  
He further testified that he did not know the reason for his 
abnormal liver function tests results.

In September 2001, the Board remanded this matter for further 
evidentiary development to include a medical examination to 
determine whether the veteran's weight loss, fatigue, and/or 
elevated liver function test results were manifestations of 
an undiagnosed illness.  

VA medical examinations were scheduled, but the record 
indicates that the veteran failed to report for the scheduled 
examinations.  



Law and Regulations 

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002)

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2002).  See 38 U.S.C.A. § 501(a) (West 2002).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. §3.317(a)(3) 
(2000).  Signs and symptoms which may be manifestations of 
undiagnosed illness include signs or symptoms involving 
fatigue, respiratory system, and abnormal weight loss.  38 
C.F.R. § 3.317(b)(8).

The enabling legislation for this regulation is 38 U.S.C.A. § 
1117 (West 2002).  The legislative history of this provision 
demonstrates an intent on the part of Congress to provide 
compensation for Persian Gulf War veterans who suffer from 
signs and symptoms of undiagnosed illnesses, and who may have 
acquired these symptoms as a result of exposure to the 
"complex biological, chemical, physical and psychological 
environment of the Southwest Asia theater of operations."

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2002); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

The Board notes that the record is silent with respect to the 
reason for which the veteran failed to appear for his 
scheduled VA medical examinations.  Because the veteran 
failed to report for VA medical examinations scheduled in 
connection with the issue on appeal, the Board will consider 
only the evidence of record.  38 C.F.R. § 3.655.  

Pursuant to a review of the record, service connection on a 
direct basis for weight loss, fatigue, and elevated liver 
function test results cannot be granted.  38 C.F.R. § 3.303.  
Following examination in February 1999, a VA examiner opined 
that the etiology of the veteran's condition to include 
abnormal liver function test results was unknown based on 
available information and that further testing would have to 
be conducted in order to ascertain the cause of the veteran's 
apparent disability.  Absent a medical opinion reflecting a 
nexus between the veteran's claimed disability and service, 
service connection cannot be granted.  Id.

Furthermore, the record is silent with respect to a medical 
opinion reflecting a nexus between the veteran's condition 
and an undiagnosed illness.  Absent such a nexus opinion, 
service connection for weight loss, fatigue, and elevated 
liver function test results manifested by an undiagnosed 
illness cannot be granted.  38 C.F.R. § 3.317.  

The Board notes that the lay statements provided by the 
veteran do not constitute competent medical evidence upon 
which the Board can rely in rendering its decision.  See 
Espiritu, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
review of the record, the Board has been able to find no 
evidence linking the veteran's condition to service or to an 
undiagnosed illness resulting from service in the Persian 
Gulf.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.


ORDER

The appeal is denied.



	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

